Citation Nr: 1536264	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-27 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent prior to August 21, 2013 and in excess of 10 percent thereafter for service-connected degenerative joint disease of the left hip, to include the propriety of the reduction of the rating from 20 percent to 10 percent. 

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Ida Tyree-Hyche, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to December 2004.

This appeal to the Board of Veterans Appeals (Board) arose from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued a 20 percent rating for degenerative joint disease of the left hip.  The Veteran filed a notice of disagreement (NOD) in August 2011.  A statement of the case (SOC) was provided on August 2012.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in September 2012.

In an October 2014 rating decision, the RO reduced the Veteran's 20 percent rating for degenerative joint disease of the left hip to 10 percent disabling effective August 21, 2013 based on the results of VA examinations conducted in March 2011, July 2012, April 2013, and August 2014.  Accordingly, the Board has recharacterized the issue as noted above. 

Although the Veteran did not initially file a claim for TDIU, the RO added such claim to the adjudication of his appeal in a December 2014 supplemental statement of the case (SSOC).  The Board observes that a request for a total disability rating based on individual unemployability due to a service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id. at 454.  Since the issue was noted in the December 2014 SSOC, the Veteran has continued to contend that he is unemployable due to service-connected disabilities.  Therefore, the issue of entitlement to a TDIU is properly before the Board. 

The Veteran was provided with a Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A copy of the transcript has been associated with the claims file.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

At the Board hearing, the Veteran's representative indicated she believed that the issues of entitlement to service connection for an eye disorder and a bilateral foot disorder were before the Board.  As noted at the hearing, and upon further review of the record, the Board confirms that these issues are not properly before the Board.  The record reflects that service connection is in effect for a left foot disorder and scarring of the right eye.  No action on the part of the Board regarding this matter is warranted. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

As noted above, a claim of entitlement to a TDIU is before the Board.  The Board finds that the Veteran should undergo a Social and Industrial Survey to assist the Board in determining the combined effect of his service-connected disabilities on his ability to perform sedentary type of work and manual type of work.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that in a TDIU case, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities); but see Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (clarifying that the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of decision by the RO or the Board).  

The Veteran's appeal was certified to the Board in January 2015.  Since the issuance of a December 2014 SSOC, the Veteran submitted to a VA examination to evaluate the current severity of his left hip in July 2015.  This evidence has not been reviewed by the RO and has not been accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  The Board observes that any pertinent evidence submitted by a veteran or his/her representative must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2015); see Disabled American Veterans  v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  Significantly, the RO developed evidence in the Veteran's appeal.  The Board declines to solicit a waiver and finds that it is more appropriate that the RO consider this evidence in the first instance. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The file should be reviewed, including treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following:  (1) a discussion on the functional impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.

2. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above action, the claims must be readjudicated to include consideration of the July 2015 VA hip examination.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





